Name: Council Regulation (EEC) No 4047/86 of 22 December 1986 opening, allocating and providing for the administration of Community tariff quotas for fresh flowers falling within subheading 06.03 A of the Common Customs Tariff and originating in the Canary Islands (1987)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 377 /20 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4047/ 86 ^ of 22 December 1986 opening, allocating and providing for the administration of Community tariff quotas for fresh flowers falling within subheading 06.03 A of the Common Customs Tariff and originating in the Canary Islands ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Act of Accession of Spain and Portugal (*), and in particular Article 4 of Protocol 2 annexed thereto , the abovementioned quotas and uninterrupted application of the rates laid down for these quotas to all imports of the products concerned into all Member States until be quotas have been used up ; whereas , having regard to the principles mentioned above, the Community nature of the quotas can be respected by allocating the Community tariff quotas among the Member States ; whereas , in order to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States calculated by reference to the statistics for imports of the said products originating in the Canary Islands over a representative reference period and also to the economic outlook for the quota period in question; Having regard to the proposal from the Commission , Whereas the Treaty and the Acts of the Institutions of the European Communities apply to the Canary Islands according to the conditions provided for in Article 25 of the Act of Accession and in Protocol 2 annexed to the said Act ; Whereas , during the last three years for which statistics are available , the corresponding imports into each of the Member States represent the following percentages of the imports into the Community of the products in question originating in the Canary Islands:  Roses , carnations , orchids , gladioli and chrysanthemums: Whereas according to Article 4 of Protocol 2 annexed to the Act of Accession , fresh flowers falling within subheading 06.03 A of the Common Customs Tariff, originating in the Canary Islands , may be imported into the Community within the limits of Community tariff quotas at reduced duties ; whereas the quota volumes amount for roses , carnations , orchids , gladioli and chrysanthemums to 85 460 000 pieces and for the other flowers to 597 tonnes ; whereas for 1987 the duties to be applied in the limits of these tariff quotas are equal to 75 % of the duties of the Common Customs Tariff; whereas , however , when the products in question are imported into that part of Spain which is included in the customs territory of the Community they will qualify for exemption from customs duties ; whereas , when the products are imported into Portugal , the quota duties applicable must be calculated on the basis of the provisions referred to in the Act of Accession ; whereas to benefit from the tariff quota the products in question must comply with certain marking and labelling conditions to prove their origin ; whereas these Community tariff quotas should be opened for 1987 , with the validity of this Regulation being limited , however , to the period 1 January to 31 March 1987 , which precedes the entry into force of the definitive tariff regime to be adopted in this field ; whereas , therefore , provision should be made for the quantities imported under this Regulation to be deducted from the quota volume amounts adopted under the definitive regime ; Member States 1983 1984 1985 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 6,2 36,6 43,0 3,7 0,9 9,6 5,9 25,2 61,5 1,1 0,4 5,9 34,3 46,7 1,8 1,3 15,9  Other flowers : Member States 1983 1984 1985 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 44,2 14.0 40.1 0,6 1,1 25,2 7,1 66,9 0,8 16,5 4,8 76,7 0,5 1,3 0,2 Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to 0 ) OJ No L 302 , 15 . 11 . 1985 , p. 23 . 31 . 12 . 86 Official Journal of the European Communities No L 377 / 21 Whereas , in view of these factors and of the foreseeable market trends of the products in question , initial shares of the quota volumes may be fixed in a first phase approximately at the following percentage : Member States Roses , carnations , orchids , gladioli and chrysanthemums Other flowers Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity , any Member State which has almost used up its initial quota shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up , and repeated as many times as the reserve allows; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must be in a position to monitor the extent to which the quota amounts have been used up and to inform Member States thereof; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 6,0 0,1 31,0 0,1 52,6 2,6 0,1 0,5 0,1 6,9 33 1 9 1 51 1 1 1 1 1 Whereas , in order to take into account import trends for the products concerned in the various Member States , each quota should be divided into two instalments , the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quotas should , under the circumstances , be fixed at 80 % respectively of the quota volumes ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 March 1987 on import into the Community the duties of the Common Customs Tariff applicable for the following products shall be suspended at the levels and within the limits of Community tariff quotas as follows : Order No CCT heading No Description Quotavolumes Quota duties 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared , originating in the Canary Islands : - 09.0431 ex A. Fresh :  Roses , carnations , orchids , gladioli , and chrysanthemums 85 460 000 pieces - 12,7 % 09.0433 ex A. Fresh :  Other flowers 597 tonnes - The products qualify , within the limits of these tariff quotas , for exemption from customs duties when they are imported into that part of Spain which is included in the customs territory of the Community . Within the limits of these tariff quotas , Portugal shall apply customs duties calculated according to the provisions in question of the Act of Accession and the Regulations relating thereto . 2 . Without prejudice to the provisions applicable as regards quality standards , products covered by this Regulation cannot qualify under the tariff quotas unless , at the time of their presentation to the autorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community , they are presented in packaging which bears the words 'Canary Islands', or the equivalent thereof in another official Community language , in a clearly visible and perfectly legible form . 3 . The quantities imported under the tariff quotas referred to in paragraph 1 shall be deducted from the No L 377 /22 Official Journal of the European Communities 31 . 12 . 86 annual quota volume amounts adopted under the definitive tariff regime which will come into force on 1 April 1987 . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 2 1 . The tariff quotas laid down in Article 1 shall be divided into two instalments . 2 . A first instalment of each Community tariff quota mentioned in Article 1 shall be shared among the Member States ; the shares which shall be valid until 31 March 1987 shall be as follows : Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 March 1987 . Member States  ex 06.03 A  roses , carnations , gladioli , orchids and chrysanthemums (pieces )  ex 06.03 A  other flowers ( tonnes) Article 5 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and , as soon as it is notified , shall inform each State of the extent to which the reserves have been used up . It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and, to this end , shall notify the amount of that balance to the Member State making the last drawing. Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 4 100 000 70 000 21 200 000 70 000 35 980 000 1 780 000 70 000 340 000 70 000 4 720 000 158 5 43 5 244 5 5 5 5 5 3 . The second instalment of each quota , i.e. 17 060 000 pieces and 117 tonnes respectively , shall constitute the corresponding reserves . Article 6 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member states shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2 ) has been used up , then to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission , draw a second share equal to 10 % of its initial share , rounded up where necessary to the next unit . 2 . If, after one of its initial shares has been used up , 90 % or more of the second share drawn by a Member State has been used up , then that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 5 % of its initial share , rounded up where necessary to the next unit . 3 . If, after one of its second shares has been used up , 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 7 At the Commission's request , the Member States shall inform it of imports of the products concerned actually charged against their shares . No L 377 / 2331 . 12 . 86 Official Journal of the European Communities Article 8 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW